Title: Thomas H. Palmer to Thomas Jefferson, 23 October 1816
From: Palmer, Thomas H.
To: Jefferson, Thomas


          
            Sir,
            Philadelphia, Oct. 23, 1816.
          
          I hope you will pardon the liberty I am taking of enclosing a letter to my brother, who is at present on his way from Lexington Ky to Petersburg, Va. This The letter which I enclose will be useless unless it reach him before he gets to Petersburg & Monticello is the only place he has mentioned of his route. If G. P. has not yet reached Monticello, you will oblige me by keeping the letter for him; if he has already passed, by throwing it in the fire.   I am Sir,
          
            with  high consideration Respectfully Yours,
            Thos H. Palmer
          
        